And per Cziriam.
No survey has been returned into the proper office. This plat is not signed by Richard Tea, nor even a single letter or figure in it ascertained to be his hand writing; nor was it found in his office. Nothing is shewn from which it can be inferred, that the deputy surveyor has recognized this act of his assistant, as a receipt for the surveying fees, or some settled account between them, wherein the supposed act of surveying has been introduced. It cannot therefore be regarded as an official paper, but as verbal declarations of the party that he had made the survey, which being for his own benefit, cannot be received in evidence.
Verdict for the defendants.
Messrs. Duncan and J. Riddle, pro quer.
Messrs. Woods, Dunlap and Brown, pro def.
[This judgment was affirmed on argument upon appeal. Pittsburgh, September 8, 1809. 2 Binney 105.]